BOARD OF LEGISLATIVE COMPENSATION WITHOUT AUTHORITY TO REGULATE EXPENSES PAID MEMBERS OF LEGISLATURE The Board of Legislative Compensation does not have authority under Article V, Section 21, Oklahoma Constitution, to fix or regulate the expenses paid to members of the Legislature. The Attorney General has considered your request for an opinion wherein you, in effect, ask the following question: "Does the Board of Legislative Compensation have authority to inquire into or to fix and regulate the expenses paid to members of the Legislature?" The Board on Legislative Compensation is created in Article V, Section21, Oklahoma Constitution. The Board is empowered to review and change the compensation of the members of the Legislature.  Section 21 states, in pertinent part: "Members of the Legislature shall receive such compensation as shall be fixed by the Board on Legislative Compensation. Said Board shall each two years review the compensation paid to the members of the Legislature and shall be empowered to change such compensation. . . ." (Emphasis added) As indicated in your letter, the question concerning expenses is directed to the meaning of the term "compensation" in Article V, Section 21 of the Oklahoma Constitution. These terms were defined in the Oklahoma Supreme Court case C. H. Spearman v. Williams, Okl.,415 P.2d 597 (1966). The Court in the syllabus stated: "Unless the contrary is clearly expressed in the Constitution the allowance of reasonable expense incurred in the discharge of the official duties of an office is neither salary, compensation nor an emolument of the office within the purview of a constitutional prohibition against a change in compensation during the term." The Court concluded: "It is our conclusion that such office and traveling expenses incurred by members of the Legislative Council are expenses of the performance of official duties and are not compensation, salary or emoluments, within the meaning of Article V, Section 6, Article V, Section 21, Article XXIII, Section 10 of the Constitution." The 1949 Legislature enlarged the State Legislative Council to consist of all members of the Legislature. Title 74 Ohio St. 451 [74-451] (1971) states in pertinent part: "There is hereby created a State Legislative Council which shall consist of all members of the Legislature." The Court's construction of the meaning of the term "compensation" as used in Article V, Section 21 of the Oklahoma Constitution, relating to State Legislators, clearly excludes expenses paid to members of the Legislature in connection with official duties, from the compensation paid such members. It is therefore, the opinion of the Attorney General that your question be answered as follows. The Board of Legislative Compensation does not have authority under Article V, Section 21, Oklahoma Constitution, to fix or regulate the expenses paid to members of the Legislature. (Larry Derryberry)